         Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 1 of 28 PageID# 33

                                                                                                                          p IL IM"
  AO 91 (Rev. 11/11) Criminiil Complain)
                                                                                                                          ro)   I ma
                                       United States District Court
                                                                    for the

                                                        Eastern District of Virginia

                   United States of America
                                  V.




                    MICHAEL J. COOLONG
                                                                               Case No. 3:20MJ
                                                                                                  IH

                            De/endaiil(s)


                                                     CRIMINAL COMPLAINT

           F, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                Nov. 17, 2019 - Feb. 1, 2020       in the county of            Chesterfield          in the

       Eastern           District of              Virginia        ,the defendant(s) violated:

              Code Section                                                       Offense Description
18 U.S.C.§ 2422(b)                                Attempted Coercion and Enticement




           This criminal complaint is based on these facts:

See attached Affidavit.




          ^ Continued on the attached sheet.



           leviewed by AUSA/SAUSA                                                                Can^JfainaiU's signature

           Kaitlin G.Cooke                                                                Special Agent Cedric Jefferson
                                                                                                 Printed name and title


 Sworn to before me and signed in my presence.


 Date:              2/1/2020

                                                                                                     M.
City and state:                        Richmond, Virginia                        Roderick C Young
                                                                                 United States Magistrate Judg<
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 2 of 28 PageID# 34




        I, Cedric Jefferson, being first duly sworn, hereby depose and state as follows:

                          INTRODUCTION AND AGENT BACKGROUND

        1.     1 am a Special Agent with the Federal Bureau ofInvestigation (FBI), United

States Department of Justice, and have been so employed by the FBI since January 2015. I am

currently assigned to the Richmond Field Office, Richmond, Virginia. I am assigned to the

Child Exploitation Task Force that conducts investigations pertaining to child sex trafficking,

child pornography, and child abductions. As part of my duties, I have received training

regarding the investigation of various federal crimes including, but not limited to, child

exploitation, complex financial crimes, civil rights and public corruption. By virtue of my FBI

employment,I perform and have performed a variety ofinvestigative tasks, including conducting

arrests and the execution offederal search warrants and seizures. As a Special Agent, I am an

investigative or law enforcement officer ofthe United States within the meaning of 18 U.S.C.

§2510(7).

       2.      1 am thus an officer ofthe United States who is empowered by law to conduct

investigations of, and make arrests for, offenses enumerated in Title 18, United States Code,

Sections 2251, 2252, 2252A,and 2422 involving child exploitation offenses.

       3.      The statements in this affidavit are based in part on your affiant's investigation of

this matter and on infomiation provided by other law enforcement agents. 1 make this affidavit

in support ofa criminal complaint charging the following individuals, MICHAEL J COOLONG,

with Attempted Coercion and Enticement, in violation of 18 U.S.C. § 2422(b).

       4.      This affidavit is being submitted for the limited purpose to show merely that there

is sufficient probable cause for the requested arrest warrant and does not set forth all of my
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 3 of 28 PageID# 35




knowledge about this investigation. I have set forth facts that I believe are sufficient to charge

COOLONG with the criminal conduct set forth herein.


                            RELEVANT STATUTORY PROVISIONS

        5.       Coercion and Enticement: 18 U.S.C. § 2422(b) provides that whoever, using the

mail or any facility or means of interstate or foreign commerce, knowingly persuades, induces,

entices, or coerces any individual who has not attained the age of 18 years to engage in

prostitution or any sexual activity for which any person can be charged with a criminal offense,

or attempts to do so, shall be imprisoned not less than 10 years or for life.

       6.        Taking Indecent Liberties with Children: Virginia Code Annotated § 18.2-

370 provides that it is a Class 5 felony for a person 18 years of age or over, who, with lascivious

intent, knowingly and intentionally commits any ofthe following acts with any child under the

age of 15 years:

             a. (1)Expose his or her sexual or genital parts to any child to whom such person is
                not legally married or propose that any such child expose his or her sexual or
                genital parts to such person; or

             b. (3)Propose that any such child feel or fondle his own sexual or genital parts or
                the sexual or genital parts ofsuch person or propose that such person feel or
                fondle the sexual or genital parts ofany such child; or

             c. (4)Propose to such child the performance of an act ofsexual intercourse, anal
                intercourse, cunnilingus, fellatio, or anilingus or any act constituting an offense
                under § 18.2-3611; or

             d. (5)Entice, allure, persuade, or invite any such child to enter any vehicle, room,
                house, or other place, for any ofthe purposes set forth in the preceding
                subdivisions of this subsection.




1 Va.Code Ann § 18.2-361, entitled "Crimes against nature," criminalizes bestiality as a Class
6 felony and incestuous sexual activity as a Class 3 or Class 5 felony, depending on the age of
the child involved.
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 4 of 28 PageID# 36




       7.      Use of Communications System to Facilitate Offenses Involving Children:

Virginia Code Annotated § 18.2-374.3 provides that it is a Class 5 felony for "any person 18

years of age or older" to use a communications system,^ including but not limited to computers

or computer networks or bulletin boards, or any other electronic means,for the purposes of

soliciting, with lascivious intent, any person he knows or has reason to believe is a child younger

than 15 years of age to knowingly and intentionally" enage in any ofthe following acts:

       (1)Expose his sexual or genital parts to any child to who he is not legally married or
       propose that any such child expose his sexual or genital parts to such person;

       (2)Propose that any such child feel or fondle his own sexual or genital parts or the sexual
       or genital parts ofsuch person or propose that such person feel or fondle the sexual or
       genital parts ofany such child;

       (3)Propose to such child the performance ofan act ofsexual intercourse, anal
       intercourse, cunnilingus, fellatio, or anilingus or any act constitution an offense under
       § 18.2-361; or

       (4) Entice, allure, persuade, or invite any such child to enter any vehicle, room, house, or
       other place,for any purposes set forth in the preceding subdivisions.

                                      PROBABLE CAUSE


       8.      The FBI Richmond Division's Child Exploitation Task Force located in Virginia

conducted an undercover operation targeting subjects willing to travel in order to engage in

sexual conduct with a minor. During the operation, online covert employees("OCEs")used a

covert social media account to pose as an adult intermediary who had access to a female minor.

The OCEs posted profiles on an online platform and subsequently responded to subjects who

indicated a desire to meet with the female minor.



^ Section 18.2-374.3 defines "use a communications system" to mean "making personal contact
or direct contact through any agent or agency, any print medium,the United States mail, any
common carrier or communication common carrier, any electronic communications system, the
Internet, or any telecommunications, wire, computer network, or radio communications system.'
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 5 of 28 PageID# 37




          9.    All OCE posted one such undercover("UC")profile on "Alt.com." Alt.com is a

network for members interested in alternative forms ofsexual relationships and friendship.

Users can bond over fetishes, kinks, and BDSM (Bondage, Discipline, Sadism, and Masochism),

as well as explore the site's large stockpile ofsexual videos, articles, and other content. The UC

profile noted that the user was an adult female from Chesterfield, Virginia. It also included a list

ofkinks to include "Adult Breastfeeding","Daddy/babygirl","mom/son","young/old,"

"Mommy/Daddy play," and "taboo family."

          10.   On November 17,2019, an individual utilizing the user name "mikeden57"

contacted the OCE through the UC profile on Alt.com. "mikeden57" wrote,"Hi im mike". The

OCE responded,"Hi Mike I'm Becca". "mikeden57" wrote,"Nice to meet you what are you

seeking" and "You married divorced single kids". The OCE replied,"Single with a 10 yr old

daughter You?". "mikeden57" wrote,"I'm divorced looking for a daddy for her" and "Tell me

what your seeking". "mikeden57" explained,"What kind ofdom you seeking im very

dominant". The OCE replied,"I'm looking for a strong daddy for my family". "mikeden57"

wrote,"Then I think we should get to know each other" and asked,"You have other way we can

talk". "mikeden57" continued,"So you want a very strong dominant daddy to","A man to

dominate the family", and "1 think you know what's being said". The OCE provided

"mikeden57" with their usemame on Kik and "mikeden 57" replied,"Ok see you there".

          11.   The Alt.com profile for "mikeden57" stated that he was a 62-year-old male from

Old Orchard Beach, Maine and included a photograph ofa grey-haired male standing on a

covered deck wearing a burgundy t-shirt and jeans. In the "Introduction" section, the profile

stated;
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 6 of 28 PageID# 38




       Been into bondage over 40 years extreme to lite up to you I seek Itr sub or slave let's talk
       and sec what happens 1 live in old orchard beach Maine mile from beach very easy going
       all is needed know is one to enjoy with me making her dream a reality as well.

The section also listed "mikeden57'"s "Ideal Person" as "Something real". The profile listed

"mikeden57'"s birthdate as "June 25, 1957" and his occupation as "tnick driver".

       12.     A short time later on November 17, 2019,the OCE and the suspect continued

their conversation via Kik, which is an online mobile messaging application used for instant

messaging. The suspect's Kik user id was "mikeden57." In this summary and all those that

follow the term "OCE" refers to the adult female's identity unless otherwise indicated.

Additionally, all ofthe chats that follow summarize those exchanges that your affiant believes
establish probable cause. They do not purport to be verbatim recitations ofthe Kik chats that
occurred between the OCE and "mikeden57" on the dates described and do not purport to

recount each and every conversation between the OCE and "mikeden57".

       13.    "mikeden57" began their first Kik chat by writing,"Hi im mike from site". After

the two connected,"mikcden57" wrote,"So how strong you want your family daddy be honest"

and the OCE replied,"The way I look at life is as long as everyone is having fun I'm pretty
open". "mikeden57" agreed,"Same","Trust me". "mikeden57" then wrote,"Trying to be very
discreet an not say to much but I think you know where I'm going as daddy","An you want a

very strong dominant daddy don't you", and "Is that the kind of daddy you want for daughter".
The OCE replied,"It is". "mikeden57" responded,"So we are on same page then". After the
two discussed the need to be discreet and the difficulty offinding like-minded people,

"mikeden57" stated,"Daddy to make all of us happy". "mikeden57" added,"If your serious this

could be a very rewarding family". Tlie OCE replied,"I am",to which "mikeden57" replied,
"Same here I've been looking a long time","Hard to find". "mikeden57" then asked,"What's

my daughter's name" and the OCE replied with the fictional 10-year-old female's name. A few
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 7 of 28 PageID# 39




minutes later,"mikedenS?" asked if the 10-year-old female could see her mother's phone screen.

The OCE replied she could ifshe showed it to her and the next message sent by "mikeden57"

was that ofa white male's penis. Later in the conversation,"mikeden57" retumed to the photo

and, referring to the 10-year-old female, stated,"Be very open with her you 2 are alone ask her

in your own words what she really thought about that pic an be honest with me after". The OCE

responded,"She was excited," and "She and her have been playing for awhile but she's never

had vaginal sex so she was also nervous". "mikeden57" responded,"Mmmmm now its time for
daddy to join","An you won't stop playing am I clear","I want you to tell an show her where
daddy goes I want her reply". When the OCE responded,"I don't know what you mean,"
"mikeden57" replied,"Point where daddy belongs see what she says tell her that's for daddy"

and "Ask her ifshe wants daddy there".

       14.     Later in the conversation "mikeden57" asked,"Is this something that we are

going to move Forward on"? "mikeden57" also asked if the OCE was his wife and if the 10-
year-old female was his daughter, ifthey could stop looking. When the OCE agreed,
"mikeden57" told the OCE to tell the 10-year-old female "you found daddy". The OCE replied,

"Yes to everything, my husband". A short while later "mikeden57" wrote,"You have toy ?".
The OCE replied,"1 have a vibrator", to which "mikeden57" replied,"I want you to start

teaching her how to suck it","So she will be sucken daddy". The OCE later wrote,"Have you

ever been a daddy before to a family like this?" and "mikeden57" replied,"Yes lhave" and later
said that daughter was 8 years old.

       15.    "mikeden57" later stated,"1 may take my vac there in .va what do you think about

that,""In a couple weeks". The OCE responded,"YES",and "mikcden57" replied,"Just have to

figure out where im going to stay". The OCE said,"My house obviously" and "mikeden57"
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 8 of 28 PageID# 40




responded,"Mmmm","You sure", and "It will be about 9 days". After the two discussed using

the time as a trial run,"mikedenS?" said that they could "train [the 10-year-old female] right",

"Will have 9 days to make her a real woman".

       16.     On November 19,2019, while chatting with the OCE on Kik,"mikeden57" asked,

"So when im there for that week who's going to be home","Me an my daughter ?" The OCE

asked,"When are you planning on coming in?" and "mikedenS?" responded,"First week dec".

       17.     In a chat later that same day, the OCE asked,"What's the youngest you've ever

been with?" and "mikedenS?" replied,"6". The OCE asked him to elaborate and "mikedenS?"

replied,"When we are alone 1 will ok" and "Told you 1 don't like saying too much online".

Later, as the two discussed what they might try sexually, the OCE said,"Maybe we could watch

our favorite pom with each other and get ideas". "mikedenS?" responded,"So you like pom,"

"What kind"? The OCE replied,"Pretty standard stuff Lesbian gangbang bondage","1 don't

know how to find what I'm really looking for", and "1 normally just use pomhub like everyone

else". "mikedenS?" then asked,"What is it your looking for"? The OCE replied,"1 think you

know Haha","But 1 have the real thing so it's not a big deal". "mikedenS?" responded,"Family

taboo family incest try them" and "You'll find". When the OCE replied,"They don't have that

stuff on pomhub","mikedenS?" said,"Then ill get you there ©","Good girl", and "I'm am glad

we found each other". The OCE responded,"Me too" and "mikedenS?" replied that he hoped

the 10-year-old female is to. When the OCE said,"She is too","mikedenS?" responded,"Good

you told her to not ever say anything right"? The OCE replied,"Of course 1 told her that She's

10 I'm not going to prison".

       18.    On November 20,2019, while chatting with the OCE on Kik,"mikedenS?" sent

an image of an adult, white female perfonning oral sex on a white male's erect and ejaculating
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 9 of 28 PageID# 41




penis. The female is holding the neck of a second, younger white female, whose face is directly

below the male's penis. The male's semen is running down the second female's cheek. When

he sent this image,"mikeden57" said,"This will be you an [the 10-year-old female]". Later in

the chat, as the two discussed their first sexual experiences,"mikeden57" wrote,"Who was your

first" and the OCE replied,"Don'tjudge me but it was my older brother". "mikden57" replied,

"I've never judge you because I've done my two sisters and two aunts","8 an 10 sisters".

"mikeden57" said he was 14 years of age at the time, but that his sexual contact with his sisters

only lasted a few months because "My sister threatened to tell my mom and dad if I didn't stop".

When the OCE later asked about his sexual contact with his aunts,"mikeden57" said he would

tell the OCE,"when I come","We need something to talk about".

        19.    As the two discussed the OCE's contact with the purported 10-year-old daughter,

"mikeden57" stated,"The thing is I'm telling you right straight up 1 am going to bury it deep

inside her pussy" and"I'm going to put it in just as deep as I can go". "mikeden57" later said

that, after he was done, the 10-year-old female's "Pussy will be stretched open just like yours is".

Shortly thereafter,"mikeden57" said,"Wait to you see my cum dripping out of it","Then I

shove it right back in","Pound her Pussy some more",and "you seeing that big Cock going in an

out ofthat tiny hole". "mikeden57" also brought up the 10-year-old female's development,

"And you know that she will start developing real quick to after that don't you","Tits growning

women thing","Starting her monthly","Wait till the first time I pull out covered in cherry

blood". When the OCE agreed that the OCE would "love to see her become a woman like that",

"mikeden57"said,"You will see it first hand","Mmmmmm",and "Few more weeks". The

OCE responded,"I'm counting the days", and "mikeden57" replied,"Me to","I'm trying to get

a load down there so I can drop it off take my vacation right there". When the OCE said,"That
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 10 of 28 PageID# 42




would be perfect","mikeden57" asked,'There any truck stops around you","What town you in
exactly"? After the OCE said that the OCE lived in Chesterfield County,"mikeden57" said,
"You have a pilot right there in South Chesterfield" and, shortly thereafter,"You also have one
there in Chester". The OCE said,"Oh ok I've never really had to look for one so I guess I've

never noticed". "mikeden57" responded,"Lol","Then you can come pick me up".

       20.     On November 23,2019, when "mikeden57" believed he was chatting directly

with the 10-year-old female for the first time, he sent a picture ofa white male's exposed penis
and asked her if she liked it and what she would do with it. When the OCE,posing as the 10-

year-old female, said,"I've had it one in my hand and mouth before,""mikeden57" wrote,"You
want to suck it"? The OCE replied,"If u want me 2",to which "mikeden57" replied,"Yes I do".
"mikeden57" next wrote,"You want me to put in you to"? The OCE replied,"Where??" and
"mikeden57" replied,"Pussy". When the OCE asked if it would hurt,"mikeden57" responded,
"Little bit at first but that will stop". When the OCE said,"I don't want it to hurt , mikeden57
responded,"III be gentle". "mikeden57" also said,"Ask mom how good it feels in there".
 During the exchange that followed,"mikeden57" also told the OCE,who he then believed to be
the 10-year-old female, to "Tell mom you want me to Fuck you","Tell daddy you want his big
 Cock","Tell mom daddy has a big Cock for you both", and "Tell mom your Pussy is mine".
"mikeden57" then asked,"Good you feel better now talking to me" and the OCE said,"Ya I do".
 When "mikeden57" asked,"What are you thinking" and the OCE responded,"Ur nice",
"mikeden57" replied,"Is your Pussy wet"? When the OCE said,"No It's tingly though",
"mikeden57" responded,"It needs something in it" and told the OCE,"Tell mom your Pussy is
 tingly". The OCE responded,"1 did" and "mikeden57" replied,"An what she say"? When the
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 11 of 28 PageID# 43




OCE said,"She asked what I need in it","niikeden57" responded,"What did you tell her","Did

you tell her daddy's big cock"?

       21.    On November 27,2019, during a Kik chat with the OCE,"mikeden57" wrote,

referring to the 10-year-old female,"That makes you happy knowing that she wants that cock

buried in her don't you out". The OCE replied,"Very happy" to which "mikeden57" replied,

"And watching me drip out of her down my shaft my balls","Seeing that pussy stretched to the

max", and "What gave her some sheer lingerie thong panties sheer panties". "mikeden57" then

instructed the OCE to check the websites for Victoria's Secret and Adam & Eve to look for

lingerie for the 10-year-old female. Later in the day "mikeden57" sent several links with

thumbnails of women in lingerie and wrote,"For you both","That's true Adam and Eve".

"mikeden57" later asked if the OCE had shown the lingerie to the 10-year-old female. When the

OCE said they had,"mikeden57" responded,"Ask her ifshe like to wear them for daddy show

daddy her Pussy". The OCE replied,"She said she would She said she wants to make you

happy". "mikeden57" then said,"Ask her what she would like to do to make daddy happy".

The OCE responded,"She said she'd do anything you want" and "mikeden57" replied,"Ask her
ifshe likes to suck daddy's cock","An have daddy cum in her mouth".

       22.    On December 2,2019,during a Kik chat with the OCE,"mikeden57" said that he

wanted the OCE and 10-year-old female to enjoy life with him, writing,"I'm a mile from the

beach amusement park in water slides only a mile"," An Drive-ln movie theater". The OCE
responded,"Sounds like you live in a great town" and "mikeden57" replied,"Old orchard beach
Maine look it up". When the OCE said,"1 will","mikeden57" said,"Then when home watch as

much pom as you an [the 10-year-old female] want". After the two discussed what type of pom

the OCE watched, the OCE asked,"What's your favorite type of pom?" "mikeden57"




                                                10
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 12 of 28 PageID# 44




 responded,"Lesbian an daddy daughter","Family taboo". "mikeden57" added,"You know

 when your not home [the 10-year-old female] and I will be watching it some to right","You

know her Pussy is daddy's an mouth". Later,"mikedenS?" said, referring to the 10-year-old

female,"I can't wait till the day I take her cherry","I want you to watch me take it". The OCE

responded,"I can't wait for that either it's going to be so amazing". "mikeden57" replied,"Yes

all the way around she will be so proud","An you seeing me pull out my blood soaked Cock

from her","Then I put it back in her","An fill her". The OCE responded,"Oh yes","Then

 what?". "mikeden57" replied,"I keep fiicken her till I fill her","You kissing me her kissing

 me","Then after im done cuddle her an kiss her,""Hold her". The OCE said,'That would be so

loving", to which "mikeden57" responded,"Very","Letting her know how proud we are of her",

"Both of us". The OCE said,"That's beautiful" and "mikeden57" responded,"I hope she don't

cry to much".

          23.   Shortly after this exchange,"mikeden57" sent several pictures of a red motorcycle

and wrote,"You know I have a motorcycle right","Harley-Davidson Wide Glide". One ofthe

pictures had a black SUV in the background and "mikeden57" wrote,"That's my car in back
ground". The OCE asked,"What type ofcar do you have? I have an odyssey"."mikeden57"
responded,"Cadillac Escalade". Next,"mikeden57" sent several pictures ofoutdoor areas,
including a deck with a privacy fence and a large yard, which he described as his "deck an back

 yard".

          24.   On December 3,2019, during a Kik chat with the OCE,"mikeden57" sent several

 pictures of a white male and his various tattoos. "mikeden57" implied the pictures were of
 himselfand his various tattoos. The pictures that included the male's face appear to be ofthe

same individual as in the pictures on "mikeden57'"s Alt.com profile.




                                                 II
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 13 of 28 PageID# 45




        25.    On December 6,2019, during a Kik chat with the OCE,"mikedenS?" asked if the
10-year-old female would "sleep with us or her own bedroom and bed". The OCE responded,
"In her own room Otherwise it would be too crowded for regular sleep"."mikedenS?" replied,

"Ok so then I just go to her bed at times ?","So you hear her moaning". The OCE agreed and
asked,"Can Ijoin you?","Or Will that be private?". "mikeden57" responded,"Ofcourse","At
times it will be but mostly family affair","We all have fun". "mikedenS?" added,"I will be
speaking time alone with though","Speading","At times it will be just her an I alone". When
the OCE asked,"What will you be doing?","mikedenS?" responded,"Talking to her ©","The
same things you an I will be doing ©","Or letting her enjoy sucken on me","Letting her
swallow daddy's seeds". Shortly thereafter,"mikedenS?" added,"Going to teach her how to lick
 my shaft an balls to".

        26.     On December 9, 2019, during a Kik chat,"mikedenS?" instructed the OCE to kiss
the 10-year-old female "Tongue an all". "mikedenS?" then told the OCE to "spread your legs"
 and "Tell her tongue your pussy". When the OCE said,"We're still dressed ,"mikedenS?
 responded,"Tell her to rub","Get undressed". When the OCE indicated they were naked,
"mikedenS?" said,"Open your legs for her an tell her to rub it". After the OCE indicated they
 had done so,"mikedenS?" instructed,"Tell her to kiss it". When the OCE said that the 10-year-
 old was,"mikedenS?" said,"You want to ride her face don't you". The OCE responded,"I
 would love that" and "mikedenS?" replied,"Tell her to lick your pussy". When the OCE said
 that the 10-year-old was,"mikedenS?" instructed,"Open your legs an lay back for her". As the
 OCE continued to affirm that the 10-year-old was then performing oral sex,"mikedenS?"
 encouraged the OCE to "Fun in her","Cum",and "Tell her how good she is doing". After the
 OCE affirmed that they had,"mikedenS?" continued,"Move your hips on her face","Fuck her



                                                12
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 14 of 28 PageID# 46




face","Tell how good she's making daddy feel to". When the OCE responded,"She wants to

know what you're doing","mikeden57" said,"Rubbing my Cock some". After the OCE told

"mikeden57" that the 10-year-old had completed the sex act, he told the OCE to "Kiss her",

"Lick your juices", and "Feel her Pussy an tell me how wet she is". When the OCE told

"mikeden57" that the 10-year-old was "still dressed", he responded,"Put your hand down her

panties". When the OCE affirmed that the 10-year-old was "very" wet,"mikeden57" responded,

"She needs daddy now" and directed the OCE to ask the 10-year-old "where she wants daddy".

The OCE responded,"She said in her mouth" and "mikeden57" replied,"She want daddy's cum

ask her in her mouth". The OCE responded,"She said she does". After the OCE indicated that

they were still touching the 10-year-old female's genitals,"mikeden57" asked the OCE,"You

like what your feeling" and directed the OCE to "Rub her clit" and "Tell her to think of your

finger as daddy's cock". After asking for a picture ofthe OCE,"mikeden57" added,"Ok rub her

good","Make her cum". At the end of this conversation,"mikeden57" asked the OCE when

they could speak by phone.

       27.     On December 10,2019, in a Kik chat with "mikeden57" the OCE wrote,"1

bought a few minutes and have a break coming up What's your phone number?" in reference to

"mikeden57" requesting to speak with the adult on the phone. "mikeden57" replied,"***_***.

6936". Later in the day, a different OCE called the number "mikeden57" provided and spoke

with a male, who identified himself as Mike. The conversation was recorded. During the call,

Mike said that he noticed the 10-year-old was "getting very open". He then asked if things

between the OCE and the 10-year-old had "improved". He clarified,"Enjoying each other in the

bedroom?" When the OCE told Mike that he had helped and that the 10-year-old was more

open, he responded,"And a lot wetter." When the OCE agreed, Mike said that it showed "one




                                                 13
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 15 of 28 PageID# 47




thing", that the 10-year-old was "definitely ready". When the OCE asked what to do now, Mike
said,"We just keep talking and, well, we can get together. We're going to have to get together.
I'm going to hopeftilly try to get a load down towards that way and, if nothing else, so we can
meet and talk and stuff like that, you know,and then make plans on you guys coming here, you
know, after she is out of school and stuff like that." He added,"I'd love to have you guys come

up when she's on vacation, you know,school vacation, or something like that." A short time
later, Mike said he would not ask for a picture ofthe 10-year-old. When the OCE affirmed that
they had a lost to lose, Mike agreed,"Yes, we both do." When the OCE said that they were not
looking for any trouble, Mike responded,"Exactly, what we do is what we do, nobody else s
business." Later in the call, Mike indicated that he is frequently in Virginia. When the OCE

asked when he would be here next, Mike said he had to use his vacation to get his car fixed.

After this call,"mikedenS?" told the OCE in their Kik chat,"1 enjoyed our talk","I'm more at

easy now". "mikedenS?" then proceeded to describe in detail in the Kik chat several sex acts he
wanted to perform on the 10-year-old female.

        28.    On December 13,2019, during a Kik chat with the OCE,"mikedenS?" sent a

photograph ofan exposed, white male's penis and told the OCE to "Show her", referring to the
 10-year-old. After telling the OCE to ask the 10-year-old "what she would do" and "ifshe wants
daddy to stretch her", the OCE asked if"mikedenS?" wanted to talk to the 10-year-old. The
OCE then began posing as the 10-year-old female. Believing he was talking with the child,
"mikedenS?" asked,"So you want daddy to stretch you out"? When the OCE said,"Ya",
"mikedenS?" asked,"What else you want daddy to do"? The OCE responded,"1 don't no",

"What do u want"? "mikedenS?" replied,"Kiss rub you". "mikedenS?" then asked the OCE
 what she thought about kissing, what she felt when kissing, whether she touches herself, and



                                                  14
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 16 of 28 PageID# 48




what she thinks about when she does. "mikedenSV" also asked the OCE what she thought about
him. When the OCE said,"I think u r big","mikeden57" asked,"An do you like that"? When
the OCE said,"I think I will","mikedenS?"said,"That make you nice an tingly","You want
that big Cock inside you don't you"? "mikeden57" then told the OCE to "Tell mom you want
daddy's big Cock","Tell her you think about it slot","Alot". "mikeden57" asked the OCE what
she was wearing,confirmed that she had "panties" on and then told her to "Take them all off'
and "Tell mom I'm making your Pussy tingly". He then asked the OCE,"Your Pussy wet and
"Mom looking at you"? When the OCE answered both in the affirmative,"mikedenS?" told the
OCE to"Open your legs","Wide",and "Tell mom to feel your Pussy","Ask her to rub your
pussy". "mikedenS?" asked the OCE to affirm that the adult female was doing this and, when
they did so,asked,"How's it feel'7 When the OCE said,"Real good","mikedenS?" responded,
"Tell mom you want daddy's big Cock there". A short time later,"mikedenS?" told the OCE to
"Ask mom to lick it","Tell her to kiss you first", and then "Tell mom to kiss you deep". After
the OCE affirmed that this felt good,"mikedenS?"said,"Tell mom your daddy s homy little
slut","And need his big cock". He then asked the OCE,"Are you daddy's homy little slut ?
 When the OCE said,"I am","mikedenS?" responded,"Say it". The OCE replied,"I'm daddy s
 homy little slur","Slut". "mikedenSr said,"Good girl" and asked "How your pussy". When
 the OCE responded,"I'm gonna come","mikedenS?"instmcted the OCE to'Tell mom suck my
 Pussy im going to cum","Cum for daddy"."Ride moms lips". After the OCE said they
 orgasmed,"mikedenS?" said,"Wish daddy's Cock made you cum","Daddy will cum in you to",
 "Cum in your Pussy an your mouth". He then told the OCE to"Have her mb your Pussy again",
 "Tell mom to start mbbing it". When the OCE affirmed,"She is" and said "I've never done it
 again after 1 came","mikedenS?" responded,"You will cum again". A short time later.


                                                 15
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 17 of 28 PageID# 49




"mikedenS?" told the OCE to "Tell mom just like this 1 need to fuck" and "Ask her wet you are

now". When the OCE said,"She said soaked","mikedenS?" responded,"Tell mom to eat your

Pussy again". When the OCE said that she was, he told her to "Move your hips up man down on
moms lips","Up and down". He also told the OCE to "Tell mom to suck on your clit" and "Tell
mom your a slut". When the OCE said,"I'm gonna come","mikeden57" said,"Cum for
daddy". After discussing whether it felt good, he added,"Just think when daddy Fuck a you that
you will cum a couple times to". A short time later, he asked the OCE,"Who does your Pussy
belong to"? When the OCE responded,"U","My daddy","mikedenS?" said,"Yes","That's
right". Shortly thereafter,"mikedenS?" told the OCE that they could give the phone back to the
adult female, after which he and the OCE,again posing as the adult female, discussed various
additional sex acts that they would engage in with the 10-year-old. "mikedenS?" also asked the
OCE to recount various details ofthe sex act that he had just directed.

       29.     On December 26,2019, during a Kik chat with the OCE,after "mikedenS?" and

OCE discussed various sex acts that they would perform on each other and the 10-year-old

female,the OCE asked "mikedenS?" if he wanted to talk with the 10-year-old. During the
conversation that followed,"mikedenS?" told the OCE,then posing as the 10-year-old, that he

had been thinking about her a lot, specifically"How much daddy wants you". "mikedenS?
asked the OCE,"Do you think of daddy"? As the conversation progressed,"mikedenS?" asked
the OCE what the OCE wanted to do with him. After the two discussed having sex,

"mikedenS?" told the OCE,"1 want you to kiss mom like we talked about then whisper in her ear

you want daddy to Fuck your tiny Pussy an fill it with cum". As the conversation progressed,
"mikedenS?" asked what the OCE was wearing and then directed the OCE to remove their

clothes,"Panties to". When the OCE indicated they had,"mikedenS?" told the OCE to "Lay




                                                 16
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 18 of 28 PageID# 50




back spread your legs an say im so fiicken homy". "niikeden57 asked the OCE, You want to
cum"? When the OCE said,"Uh huh","mikedenS?" told the OCE,'Tell mom lick my Pussy".
When the OCE said,"She is","mikedenS?" said,"Ask her you like my Pussy mom".
"mikedenS?" also told the OCE to "Tell mom you like her Lucien your pussy","Tell mom suck
daddy Pussy im his slut","Tell mom your my slut","To pick your Pussy for daddy","Lick".
When the OCE said that it felt good,"mikedenS?" told the OCE to "Move your hips up an down
on her lips","Keep moving up an down on her lips". When the OCE affimied that they were,
"mikedenS?" said,"Tell mom your fucken her face". After the OCE indicated they had
orgasmed,"mikedenS?" told the OCE to "Tell her to undress" in reference to the adult and asked
"You want to lick moms Pussy"? When the OCE said,"Ya,""mikedenS? said. Tell her
undress your going to eat her pussy". The OCE then purported to return the phone to the adult
who affirmed,"She's licking me". "mikedenS?" gave the adult similar instructions as they
continued talking, including "Tell her your going to Fuck her face an cum" and "Move your hips
up an down". "mikedenS?" also asked the OCE whether they liked various acts that he had
 directed the 10-year-old to do. When the OCE said,"You are teaching us new things,
"mikedenS?" responded,"Just think when we are together".
        30.    On December 29, 2019, during a Kik chat with the OCE,"mikedenS?" directed
 further sex acts between the adult and 10-year-old females, directing them to Get undressed
 and "keep rubbing each other". "mikedenS?" asked the OCE "how wet" the 10-year-old was.
 When the OCE said,"Soaked","mikedenS?" asked the OCE,"How's that make you feel" and
 whether "She wet enough to take me in ?" "mikedenS?" directed the OCE to ask the 10-year-old
 "why is she so wet" and for the 10-year-old to say"how wet" the adult female was. When the
 OCE responded,"She said I'm soaked too","mikedenS?" told the OCE to"Rub her clit faster"



                                                 17
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 19 of 28 PageID# 51




and "Ask her what would she like in her Pussy right now". The OCE then purported to hand the

phone to the 10-year-old while the OCE perfonned oral sex on the child. As"mikeden57" and
the OCE posing as the 10-year-old discussed that act,"mikeden57" told the OCE,"Tell mom
you want daddy's big Cock flicken your Pussy hard","Tell her you need that cock".
"mikeden57" asked the OCE,"You want that cock"? When the OCE said,"1 do","mikeden57"

responded,"Where do you want that cock"? When the OCE said,"In my kissy","Pussy",
"mikeden57" replied,"Fucken you hard don't you". "mikeden57"then sent an image of an
exposed, partially erect white male's penis and said,"You want that cock","Tell mom your
going to suck my Cock dry". When the OCE asked,"Is that yours?","mikeden57" responded,
"Yes, I just took pic". A short time later, after the OCE indicated they had orgasmed,
"mikeden57" told the OCE to "Tell mom to keep eating your pussy","Tell her to eat it again",

"Keep eating it". When the OCE responded,"She said she will","mikeden57" told the OCE to
"Ride her lips like I told you before","Move your hips". "mikeden57" also directed the OCE to
"Tell mom your moving your hips Just like you was fticken daddy" and "Tell mom suck your
clit". When the OCE said they were going to "cum again","mikeden57" told the OCE "Cum".
 Afterward,"mikeden57" said,"Kiss mom","Tell mom that was great". "mikeden57" then

 asked,"You want to eat mom"? When the OCE said,"Ya", he told the OCE to "Pass. Her the
 phone an eat her". After the OCE re-assumed the role ofthe adult female,"mikeden57" told the
 OCE "Ride. Her. Face.","Tell her to suck your clit".

        31.    On January 7,2020, during a Kik chat,"mikeden57" and the OCE agreed that the
 OCE would perform oral sex on the 10-year-old girl. "mikeden57" told the OCE,"111 talk with
 her you do","As you do". The OCE responded,"Ok I'm handing her the phone". Believing he
 was then talking with the 10-year-old female,"mikeden57" instructed the OCE to "tell mom to



                                                 18
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 20 of 28 PageID# 52




lick you". When the OCE said they did,"mikeden57" asked,"You homy ain't you" and "You
need daddy's big cock". As the two discussed where the 10-year-old "needs it most",
"mikeden57" said,"You want to suck that big Cock don't you" and instructed the 10-year-old to
"Tell mom you want to" and "Tell mom you want to milk daddy's big Cock dry". When the
OCE affirmed that the adult female was still performing oral sex on the 10-year-old as directed,
"mikeden57" told the OCE to "Tell her lick my Pussy slut","Ask her you like this pussy". As

the conversation continued,"mikeden57" repeatedly directed the OCE to tell her mom that she
"needed" his penis. "mikeden57" also told the OCE,"Your going to cum a Lot when im fiicken
you",*'Cumming all over daddy's cock","Then daddy will fill you with cum . Affer the OCE
purported to return the phone to the adult female,"mikeden57" asked the OCE how the
experience was and if the OCE "like[s] what she says to you". The two continued discussing the
sex act and what "mikeden57" had directed the 10-year-old to say during it when they resumed

their Kik chat the next morning.

        32.    On January 9,2020, during a Kik chat with the OCE,"mikeden57" told the OCE,
"Me but I found out I might be going to nc Feb 1        The OCE responded,"Oh very nice , So
close". "mikeden57" replied,"Yes so ill stop to see you on my way there ©". After asking the
 OCE to tell the 10-year-old female that he said hi,"mikeden57" said,"Would be nice 1 can
spend a few hours with you both","You come pick me up go to your house an get very
 acquainted". After they discussed whether the OCE would pick him up at the travel center,
"mikeden57" added,"I need to calm my 2 ladys","Claim". The OCE responded,"we'll soothe
 our hard working mans aching muscles." "mikeden57" replied,"I'm sure you will',"An you
 know what muscles is aching most". When the OCE asked,"which one? , mikeden57
 responded,"Hmmmm lets see","The one muscle my lady's need most". The two then



                                                   19
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 21 of 28 PageID# 53




exchanged various memes suggestive of oral sex and sexual pleasure. Later in the chat,

"mikeden57" said,"So im not sure in nc im going but its loading the 31 Jan so I should have

Friday sat sun to get there only need day half. The OCE responded,"So 1 can meet you on the
31st?" and "mikeden57" replied,"That should give me all day saf,"1 just know it's loading the

31st I don't know if it's in the moming afternoon or night". When the OCE said they were

flexible,"mikeden57" responded,"So if I have all day Saturday would be nice".

       33.    On January 12,2020, during a Kik chat "mikeden57" asked the OCE whether the

 10-year-old female had "seen you fucken your Cunt with vib?" When the OCE said,"She
hasn't","mikeden57" confirmed that the OCE had a vibrator and then said,"I think its time she

 watched you". When the OCE said that they could do that now and asked,"Would you like
that?","mikeden57" responded,"Yes because I want her to see an know Just what my Cock is

going to do". When the OCE told "mikeden57" that the two were in the OCE's bedroom and
asked,"How do you want me to do this?","mikeden57" responded,"Show her the vib an tell her
this is going to be like daddy's cock". "mikeden57" added,"Your going to show her what
daddy's Cock an where daddy's Cock will go". The two then agreed that the OCE would give
the phone to the 10-year-old. "mikeden57" asked the OCE,who was then posing as the 10-year-
old,"Mom naked" and "Did you see her toy"? When the OCE said they had,"mikeden57"

asked,"Where do you think that's going"? The OCE responded,"She said her pussy" and

"mikeden57" replied,"Yes what she doing now". The OCE said,"She's rubbing it on the
outside of her pussy"."mikeden57" asked,"What it making you feel like"? The OCE

responded,"Tingly" and "mikeden57" told the OCE,"Get naked to". When the OCE indicated
they had,"mikeden57" asked,"You wet" and, when the OCE said,"Ya",told the OCE to "Tell
 mom your Pussy is getting wet". A short time later,"mikeden57" asked,"What's mom doing



                                               20
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 22 of 28 PageID# 54




now"? The OCE responded,"She's putting it inside now" and "mikedenS?" asked,"You like
seeing that"? When the OCE said,"Luv it","mikedenS?" asked,"You want daddy's Cock to do
that to you"? "mikedenS?" also told the OCE,"You know other name for Pussy" and the OCE
replied,"What",to which "mikedenS?" replied,"Its called a Cunt to". The two discussed that
"cunt" was a dirty word and "mikedenS?" told the OCE,"You can only say it at home an when I
say you can ok". "mikedenS?"then told the OCE,"Whisper in moms ear how's your Cunt
feeling say itjust that way ok" and "Tell me what she says". When the OCE responded,"She
said that was fantastic,""mikedenS?" told the OCE,"Now tell her you need my Cock in your
Cunt flicken you hard" and "Tell me what she says". After the OCE told "mikedenS?" that the
adult female had orgasmed and that both were "soaked","mikedenS?" told the OCE,"Tell mom
to lick your Cunt that way". When the OCE said that they had and affirmed that it felt good,
"mikedenS?" said,"Tell mom your cunts feeling good". After the OCE indicated that they had
orgasmed,"mikedenS?" said,"Wait till daddy opens your cunt". When the OCE said,"Mom
said ur coming soon","mikedenS?" responded,"yes you want daddy's big Cock in your cunt ?
The OCE replied,"Sooooooooo much" and "mikedenS?" replied,"Say it". The OCE repeated,
"I want ur big cock in my cunt" and "mikedenS?" told the OCE "Tell mom that","Same way .
Shortly thereafter, the OCE resumed the role ofthe adult female and the two discussed how the
 10-year-old had responded to the sex act, including "how wet" she had been. When the OCE
agreed that the 10-year-old was "getting wetter" every day,"mikedenS?" responded,"means her
Cunt is opening more to". Later in the chat, the two discuss the importance of making sure the
 10-year-old understood the need to keep their lifestyle a secret.
        34.     On January 13, 2020, during a Kik chat with the OCE,"mikedenS?" told the OCE
that he was traveling for work and "I may watch a movie on my tablet later". A short while later,



                                                   21
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 23 of 28 PageID# 55




"niikeden57" added,"Could watch some daddy daughter ©". When the OCE asked how he

would find that,"mikeden57" responded,"I just punch it in an get it". He also said,"I do family

taboo incest,""You'd be surprised what you find". The OCE asked,"Using google?" and
"mikeden57" responded,"Yes". When the OCE said,"Til definitely try that","mikeden57"
suggested,"Or daddy deflowered me","Fun in me daddy is good to","Cum","Cum in me
daddy".

       35.    On January 20,2020, during a Kik chat with the OCE,"mikeden57" asked to
speak with the 10-year-old female. At^er the two discussed having sexual intercourse,
"mikeden57" told the OCE,then posing as the 10-year-old,"Tell mom you want daddy to take
your fucken cherry". The OCE responded,"She said she wants u 2 take it". "mikeden57"
replied,"Shove his big Cock in my Cunt an take what's his","You want me to take it". The
OCE said,"Oh yeah" and "mikeden57" responded,"Say it", "Tell me you want me to take it."
The OCE replied,"I want u 2 take my cherry". "mikeden57" told the OCE to "Tell mom you
want that to" and "Tell mom you want daddy's Cock deep in your cunt". "mikeden57" asked,

"How's your Cunt doing". Shortly after the OCE said,"Wet and tingly","mikeden57" told the
OCE to "Tell mom your cunts wet","Tell mom to feel your Cunt again", and "Ask mom if she
wants to suck on your cunt". The OCE responded,"She does Start now?" and "mikeden57
replied,"Tell mom to pay attention to how big your hole gets as she sucking on your cunt".
When the OCE indicated that the sex act was occurring,"mikeden57" sent the OCE three images

ofan exposed, white male's penis. These images appear to be the same images that
"mikeden57" had previously sent during Kik chats with the OCE. "mikeden57" said,"You want
that huge Cock in your Cunt don't you". After the OCE indicated that they had orgasmed,
"mikedcn57" said,"Tell mom keep suken your Cunt you need to fucken cum again" and "Tell



                                               22
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 24 of 28 PageID# 56




mom look at my Cunt hole is it bigger opening". The OCE responded,"She said a little" and
asked,"What do u want me 2 say when I cum". "mikeden57" replied,' Fucken cum in me daddy
im your cunt","Fuck my tiny Cunt daddy".

       36.     Later in the conversation,"mikedenS?" told the OCE,who was still posing as the
10-year-old,"Ask mom what your cherry is". When the OCE said,"She told me , mikedenS?
asked,"What do you think"? The OCE responded,"I just hope it doesn't hurt". "mikedenS?"
replied,"Is that cherry daddys" and "It will hurt a tiny bit but will go away". Shortly thereafter,
"mikedenS?" told the OCE to "Tell mom she can use her vibrator on herself. When the OCE
said,"She is","mikedenS?" asked,"You like seeing that"? The OCE said,"1 do". "mikedenS?"
then asked,"What's it do to your cunt" and the OCE responded,"Makes it wet". "mikedenS?"
then asked,"What's that wet Cunt want" and the OCE said,"Daddy's clock , Cock .
"mikedenS?" asked,"Mom put it in her yet". After the OCE said,"She has","mikedenS?" said,
"Tell mom Fuck her cunt". The OCE responded,"She said she is fticking her cunt" and
"mikedenS?" replied,"You see how daddy's Cock will do to your cunt","Do you see what
daddy's Cock will do to your cunt"? When the OCE said,"I do","It's gonna go al the way in",
"mikedenS?" asked,"Do you like what your seeing"? The OCE said,"I do" and "mikedenS?"
directed the OCE to "Tell mom bury that Cock in your cunt".

        3?.     On January 21, 2020, during a Kik chat, the OCE asked,"Any update on the
 first"? "mikedenS?" responded,"No","But it does unload Monday so if 1 can take off Friday ill
 have all day an night sat". The OCE replied,"Ok","Let me know what works". "mikedenS?"
 said,"1 will that will be good if 1 can stay all day an all night take off Sunday". The two agreed
 and "mikedenS?" added,"Then we won't be so rushed".




                                                   23
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 25 of 28 PageID# 57




        38.     On January 30,2020, during a Kik chat with the OCE,"mikedenS?" mentioned
"We are loading on Friday at 9 so don't know what time ill be there Friday night" and the OCE
responded "Ok,Just let me know when you're on the road so I can be ready . mikedenS?
responded,"That I will but looks like sat morning,I hope your real Damn I hope your not a cop".
The OCE said they were not a cop and "mikedenS?" stated,"I hope you understand my fear on
that". Later on the same date, the OCE mentioned "I misunderstood when you said you were

picking up your load at 9,Did you mean am or pm"."mikedenS?" responded by stating"Am,So
I'm really unsure what time I'll get down to Virginia, Depends on how long it takes them to load
me its staging and lighting so".

        39.     On January 31,2020, during a Kik chat with the OCE,"mikedenS?" confirmed
that he had finished loading his truck and was en route to Virginia. Later that day,"mikedenS?
advised that he was outside of Baltimore, Maryland and would not be able to travel ftirther that

day.

        40.     On February 1,2020,"mikedenS?" contacted the OCE and advised that he had
 arrived at the Pilot Travel Center in Chesterfield County, Virginia.

        41.     In addition to the Kik chat exchanges described herein,"mikedenS?" engaged in

 numerous other Kik chat discussions with the OCE in which he repeatedly described in detail

 various sex acts in which he wanted to engage with the adult female and the 10-year-old

 daughter, including genital-genital sexual intercourse, oral-genital sexual intercourse, digital-
 genital contact, and bondage.

                                        IDENTIFICATION


        42.     Between November 1 ?,2019 and January 23,2020,investigators obtained

 personally identifiable information from "mikedenS?'"s Alt.com profile and from information



                                                   24
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 26 of 28 PageID# 58




volunteered during the chat sessions."mikeden57" revealed that he lives in Old Orchard Beach,

Maine, that his first name and last name is "Michael Coolong," that he is a 62-year-old male, that

his birthday is **/**/!957, that he is employed as a truck driver, and that he operates a 2020

Freightliner. Agents also obtained pictures of the suspect from his "mikeden57" Alt.com profile

page, and from the chat sessions themselves. Upon receipt of this information, agents utilized

open source and FBI databases to identify the suspect as MICHAEL J COOLONG.

       43. On December 16, 2019, investigators received subscriber data from Kik for user ID

"mikeden57". The results revealed the account belonged to MICHAEL COOLONG,registered

on February 15,2016, and the email address associated with the account was

"mcool5719@gmail.com."


       44. Investigators have also received Verizon subscriber information for phone number

***-***-6936, the number that"mikeden57" directed the OCE to call on December 10, 2019.

That number is subscribed in the name of"Michael Coolong" at an address in Old Orchard

Beach, Maine.

       45. A query ofthe Department of Motor Vehicles(DMV)database revealed that

MICHAEL J COOLONG holds a Maine Commercial Driver's License(CDL), with an address

of record in Old Orchard Beach, Maine that matches the address included in the Verizon

subscriber records. The DMV records also showed that MICHAEL J COOLONG has registered

2005 Cadillac Escalade with Maine license plate: 101 IN and a Harley Davidson motorcycle with

Maine license plate: 891 LB. These vehicle descriptions appear to be the same as the vehicles

depicted in the images that "mikeden57" sent the OCE in a Kik chat on December 20, 2019. The

picture on MICHAEL J COOLONG'S DMV record also appeared to be the same person on

"mikeden57'"s Alt.com profile and in the pictures he sent during the chat sessions.




                                                 25
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 27 of 28 PageID# 59




                                            ARREST


       46.    On February 1,2020 at approximately 9:30 a.m., law enforcement arrested

MICHAEL J COOLONG at the Pilot Travel Center located at 2126 Ruffm Mill Rd,Colonial

Heights, VA 23834, within Chesterfield County, Virginia. COOLONG was taken into custody
as he approached a vehicle in which the OCE had indicated they would be waiting.
COOLONG identified himself as MICHAEL J COOLONG using the same date of birth and

Social Security number belonging to the individual described above. COOLONG appears to be
the same individual depicted in the images on "mikeden57'"s Alt.com profile and the images

that "mikedenS?" sent to the OCE via Kik.

       47.    Immediately before his arrest, COOLONG was communicating with the OCE

using his cell phone. COOLONG dropped this phone when taken into custody. When law
enforcement retrieved it, the phone was unlocked and displaying COOLONG's most recent

communications with the OCE, who was identified on the phone by the OCE's name.




                                               26
Case 3:20-mj-00014-RCY Document 1 Filed 02/03/20 Page 28 of 28 PageID# 60




                                        CONCLUSION


       48.     Based on the infonnation detailed above, I respectfully submit there is probable

 cause to charge MICHAEL J COOLONG with Attempted Coercion and Enticement, in violation

 of 18 U.S.C § 2422(b).




                                                     Respectfully Submitted,


                                                     Cedric Jefferson


                                                     Speekd-^eptrty-Unrtccf-States'Maisfnrt <r.y.
                                                     FBI Child Exploitation Task Force
                                                     Federal Bureau of Investigation


Seen and approved by:



             Lin QjI.C
Kaitlin G. Cookc
Assistant United States Attorney




Subscribed and sworn to before me on Febaiary        1   .2020




                                                                          hL         41
                                                             Roderick C Young
                                                             United States Magistrate Jud;




                                                27
